Exhibit 10.1

KEY EXECUTIVE BENEFIT PACKAGE

LifeVantage has established this Key Executive Benefit Package to attract,
motivate and retain certain key executives of the company. An employee is
considered a Key Executive upon the recommendation of the CEO and approval by
the Company’s Compensation Committee. The components of the Key Executive
Benefit Package are included below.

1. Position and Responsibilities. As of the Effective Date, you will commence
serving as a key management executive of the Company. You shall have the duties,
responsibilities and authority that are customarily associated with such
position and such other senior management duties as may reasonably be assigned.
You will devote your full time, efforts, abilities, and energies to promote the
general welfare and interests of the Company and any related enterprises of the
Company. Unless otherwise approved in writing by the Company’s Chief Executive
Office and the Chairman of the Company’s Board of Directors, your primary
workplace will be located at the Company’s headquarters located in Sandy, Utah.
Nothing herein shall preclude you from (i) serving, with the prior consent of
the President and CEO, as a member of the board of directors or advisory boards
(or their equivalents in the case of a non-corporate entity) of non-competing
businesses and charitable organizations, (ii) engaging in charitable activities
and community affairs, and (iii) managing your personal investments and affairs;
provided, however, that the activities set out in clauses (i), (ii) and
(iii) shall be limited by you so as not to materially interfere, individually or
in the aggregate, with the performance of your duties and responsibilities
hereunder.

2. Annual Incentive Plan. As a key executive and during your continued
employment as a key executive, you will be eligible to participate in the
Employee Annual Incentive Plan at the level indicated in Exhibit A pursuant to
the details of Board of Directors’ approved Annual Incentive Plan. Any Annual
Incentive Award shall be paid to you during the first three months of the fiscal
year that follows the applicable performance fiscal year. The Annual Incentive
Award will be deemed to have been earned on the date of payment of such bonus
and you must remain an employee of the Company through the date of payment in
order to receive the Award.

3. Long Term Incentive Compensation Plan. As a key executive and during your
continued employment as a key executive, you will be eligible to participate in
the Board of Directors’ approved Employee Equity Plan pursuant to the plan
details. Such equity grants, if any, will be made in the sole discretion of the
Board of Directors and will be subject to the terms and conditions specified by
the Board of Directors, the Company’s stock plan, the award agreement that you
must execute as a condition of any grant and the Company’s insider trading
policy. If required by applicable law with respect to transactions involving
Company equity securities, you agree that you shall use your best efforts to
comply with any duty that you may have to (i) timely report any such
transactions and (ii) to refrain from engaging in certain transactions from time
to time. The Company has no duty to register under (or otherwise obtain an
exemption from) the Securities Act of 1933 (or applicable state securities laws)
with respect to any Company equity securities that may be issued to you.

4. Employee Benefit Programs. During your employment with the Company, and
except as may be provided under an employee stock purchase plan, you will be
entitled to participate, in all Company employee benefit plans and programs at
the time or thereafter made available to Key Executives including, without
limitation, any savings or profit sharing plans,



--------------------------------------------------------------------------------

deferred compensation plans, stock option incentive plans, group life insurance,
accidental death and dismemberment insurance, hospitalization, surgical, major
medical and dental coverage, vacation, sick leave (including salary continuation
arrangements), long-term disability, holidays and other employee benefit
programs sponsored by the Company. The Company may amend, modify or terminate
these benefits at any time and for any reason. Any change in any employee
benefit program or programs applicable to all covered key executive employees or
all covered employees shall not constitute a material breach of the terms of the
Agreement.

LifeVantage will pay all or a portion of the costs associated with the following
company employee benefit plans:

 

  a. Life Insurance

 

  b. Long Term Disability

 

  c. Short Term Disability

 

  d. Health Insurance

 

  e. Dental Insurance

 

  f. Vision Insurance

5. Termination of Employment. Unless the Company requests otherwise in writing,
upon termination of your employment for any reason, you understand and agree
that you shall be deemed to have also immediately resigned from all positions as
a key executive with the Company (and its affiliates) as of your last day of
employment (the “Termination Date”). Upon termination of your employment for any
reason, you shall receive payment or benefits from the Company covering the
following: (i) all unpaid salary and unpaid vacation accrued pursuant to the
paid time off policy through the Termination Date, (ii) any payments/benefits to
which you are entitled under the express terms of any applicable Company
employee benefit plan, (iii) any unreimbursed valid business expenses for which
you have submitted properly documented reimbursement requests, and (iv) your
then outstanding equity compensation awards as governed by their applicable
terms (collectively, (i) through (iv) are the “Accrued Pay”). You may also be
eligible for other post-employment payments and benefits as provided in this
Agreement. Termination shall not be made until on or after the date of a
“separation from service” within the meaning of Code Section 409A.

(a) At-Will Employment. Your employment with the Company is at-will and either
you or the Company may terminate your employment at any time and for any reason
(or no reason), with or without Cause (as defined below), in each case subject
to the terms and provisions of this Agreement.

(b) For Cause. For purposes of this Agreement, your employment may be terminated
by the Company for “Cause” as a result of the occurrence of one or more of the
following: a charge, through indictment or criminal complaint, entry of pretrial
diversion or sentencing agreement, or your conviction of, or a plea of guilty or
nolo contendere to, a felony or other crime involving moral turpitude,
dishonesty or fraud, or any other criminal arrest (for example D.U.I.) which the
Company, in its discretion considers inappropriate or harmful to its interests;

(i) your refusal, or inability to satisfactorily , in the judgment or your
supervisor, perform in any material respect your duties and responsibilities for
the Company or your failure to comply in any material respect with the terms of
this Agreement and the Confidentiality Agreement and the policies and procedures
of the Company;

 

-2-



--------------------------------------------------------------------------------

(ii) fraud or deceptive or illegal conduct in your performance of duties for the
Company;

(iii) your material breach of any material term of this Agreement; or

(iv) any conduct by you which materially injurious to the Company or materially
injurious to the business reputation of the Company or a Company affiliate.

In the event your employment is terminated by the Company for Cause you will be
entitled only to your Accrued Pay and you will be entitled to no other
compensation from the Company.

(c) Without Cause. The Company may terminate your employment Without Cause at
any time and for any reason with notice. If your employment is terminated
Without Cause then, in addition to your Accrued Pay, you will be eligible to
receive payments equal, in the aggregate amount, to your base salary as of the
Termination Date. Such payments shall be paid to you in cash, in substantially
equal monthly installments payable over the twelve (12) month period following
your Termination Date; provided, however, the first payment (in an amount equal
to two (2) months of Base Salary) shall be made on the sixtieth (60th) day
following the Termination Date. As a condition to receiving (and continuing to
receive) the payments provided in this Section you must: (i) within not later
than forty-five (45) days after your Termination Date, execute (and not revoke)
and deliver to the Company a Separation Agreement in a form prescribed by the
Company and such Separation Agreement shall include without limitation a release
of all claims against the Company and its affiliates along with a covenant not
to sue and (ii) remain in full compliance with such Separation Agreement and
this Key Executive Benefit Package.

(d) Voluntary Termination. In the event you voluntarily terminate your
employment with the Company, you will be entitled to receive only your Accrued
Pay. You will be entitled to no other compensation from the Company.

(e) Death or Disability. In the event your employment with the Company is
terminated due to your Disability, death or presumed death, then you or your
estate will be entitled to receive your Accrued Pay. For purposes of this plan,
“Disability” is defined to occur when you are unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve
(12) months.

6. Proprietary Information and Inventions Agreement; Confidentiality. You will
be required, as a condition of your employment with the Company, to timely
execute the Company’s form of proprietary information and inventions agreement
as may be amended from time to time by the Company (“Confidentiality
Agreement”).

7. Governing Law; Arbitration. To the extent not preempted by federal law, this
Agreement will be deemed a contract made under, and for all purposes shall be
construed in accordance with, the laws of Utah. Any controversy or claim
relating to this Agreement or any breach thereof, and any claims you may have
arising from or relating to your employment with the Company, will be settled
solely and finally by arbitration in Salt Lake City, Utah before a single
arbitrator and judgment upon such award rendered by the arbitrator may be
entered in any court having jurisdiction thereof, provided that this Section
shall not be construed to eliminate or reduce any right the Company or you may
otherwise have to obtain a temporary restraining order or a preliminary or
permanent injunction to enforce any of the covenants contained in this Agreement
before the matter can be heard in arbitration.

 

 

-3-



--------------------------------------------------------------------------------

8. Taxes. The Company shall have the right to withhold and deduct from any
payment hereunder any federal, state or local taxes of any kind required by law
to be withheld with respect to any such payment. The Company shall not be liable
to you or other persons as to any unexpected or adverse tax consequence realized
by you and you shall be solely responsible for the timely payment of all taxes
arising from this Agreement that are imposed on you. This Agreement is intended
to comply with the applicable requirements of Code Section 409A and shall be
limited, construed and interpreted in a manner so as to comply therewith. Each
payment made pursuant to any provision of this Agreement shall be considered a
separate payment and not one of a series of payments for purposes of Code
Section 409A. While it is intended that all payments and benefits provided under
this Agreement to you will be exempt from or comply with Code Section 409A, the
Company makes no representation or covenant to ensure that the payments under
this Agreement are exempt from or compliant with Code Section 409A. The Company
will have no liability to you or any other party if a payment or benefit under
this Agreement is challenged by any taxing authority or is ultimately determined
not to be exempt or compliant. In addition, if upon your Termination Date, you
are then a “specified employee” (as defined in Code Section 409A), then solely
to the extent necessary to comply with Code Section 409A and avoid the
imposition of taxes under Code Section 409A, the Company shall defer payment of
“nonqualified deferred compensation” subject to Code Section 409A payable as a
result of and within six (6) months following your Termination Date until the
earlier of (i) the first business day of the seventh (7th) month following your
Termination Date or (ii) ten (10) days after the Company receives written
confirmation of your death. Any such delayed payments shall be made without
interest. Additionally, the reimbursement of expenses or in-kind benefits
provided pursuant to this Agreement shall be subject to the following
conditions: (1) the expenses eligible for reimbursement or in-kind benefits in
one taxable year shall not affect the expenses eligible for reimbursement or
in-kind benefits in any other taxable year; (2) the reimbursement of eligible
expenses or in-kind benefits shall be made promptly, subject to the Company’s
applicable policies, but in no event later than the end of the year after the
year in which such expense was incurred; and (3) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.

9. Entire Agreement. Except as otherwise specifically provided in this
Agreement, this Agreement (and the agreements referenced herein) contains all
the legally binding understandings and agreements between you and the Company
pertaining to the subject matter of this Agreement and supersedes all such
agreements, whether oral or in writing, previously discussed or entered into
between the parties including without limitation any term sheets regarding your
potential employment with the Company. As a material condition of this
Agreement, you represent that by entering into this Agreement or by becoming a
Company employee you are not violating the terms of any other contract or
agreement or other legal obligations that would prohibit you from performing
your duties for the Company. You further agree and represent that in providing
your services to the Company you will not utilize or disclose any other entity’s
trade secrets or confidential information or proprietary information. You
represent that you are not resigning employment or relocating any residence in
reliance on any promise or representation by the Company regarding the kind,
character, or existence of such work, or the length of time such work will last,
or the compensation therefor.

 

-4-



--------------------------------------------------------------------------------

10. Non-Competition and Non-Solicitation.

(a) Non-solicitation of employees, independent distributors and other
consultants. During your employment and for a period of two years after your
employment terminates, you will not directly or indirectly solicit or induce, or
attempt to solicit or induce, any employee, independent distributor or other
consultant of the Company to quit their employment or cease rendering services
to the Company, unless you are specifically authorized to do so by the Company
in writing.

(b) Non-solicitation of Customers. To the extent permitted under applicable law,
and in order to protect the Confidential Information and preserve the Company’s
relationships with its prospects, distributors and customers, you agree that for
a period of two (2) years after your employment with the Company ends for any
reason, you will not directly or indirectly solicit any business consisting of
nutritional supplements or any other product or service of the Company at the
time of your termination with any prospect or customer of the Company.

(c) Non-Competition. You shall not, for a period of one (1) year after your
employment with the Company ends for any reason, engage in, advise or consult
with, or accept employment with any company, business or entity that is, or
anticipates being, engaged in network marketing of any product or service which
is competitive with a product or service of the Company on which you worked or
with respect to which you had access to confidential information while with the
Company. Following expiration of said one-year period, you shall continue to be
obligated under the confidential provisions of this Agreement and of your
proprietary information and inventions agreement not to disclose and/or use
confidential information so long as it shall remain proprietary or protectable
as confidential or trade secret information. You acknowledge that this restraint
is reasonable as to time and geographic limits and is necessary to protect the
Company’s Confidential Information, and that it will not unduly restrict your
ability to secure suitable employment after leaving the Company.

(d) Modification By Court. If any court or arbitrator determines that any
post-employment restrictive covenant is unreasonable in any respect, you agree
that the Court may modify any unreasonable terms and enforce the agreement as
modified.

(e) Extension of Non-Compete. For any period of time in which you are found to
be in violation of any of the above non-compete or non-solicitation agreements,
that period of time shall be added on to the length of the restriction or period
of protection for the Company.

(f) Notice to Subsequent Employers. You agree that the Company may provide
notice of your obligations under any provision of this Agreement to any company
or future employer of yours should the Company consider it necessary for the
enforcement of those obligations.

 

-5-



--------------------------------------------------------------------------------

11. Covenants. As a condition of this Agreement and to your receipt of any
post-employment benefits, you agree that you will fully and timely comply with
all of the covenants set forth in this subsection (which shall survive your
termination of employment and termination or expiration of this Agreement):

(i) You will fully comply with all obligations under the Confidentiality
Agreement and further agree that the provisions of the Confidentiality Agreement
shall survive any termination or expiration of this Agreement or termination of
your employment or any subsequent service relationship with the Company;

(ii) Within five (5) days of the Termination Date, you shall return to the
Company all Company confidential information including, but not limited to,
intellectual property, etc., and you shall not retain any copies, facsimiles or
summaries of any Company proprietary information;

(iii) You will not at any time make (or direct anyone to make) any disparaging
statements (oral or written) about the Company, or any of its affiliated
entities, officers, directors, employees, stockholders, representatives or
agents, or any of the Company’s products or services or work-in-progress, that
are harmful to their businesses, business reputations or personal reputations.;

(iv) You agree that during the period of your employment with the Company and
thereafter, you will not utilize any trade secrets of the Company in order to
solicit, either on behalf of yourself or any other person or entity, the
business of any client or customer of the Company, whether past, present or
prospective. The Company considers the following, without limitation, to be its
trade secrets: Financial information, administrative and business records,
analysis, studies, governmental licenses, employee records (including but not
limited to counts and goals), prices, discounts, financials, electronic and
written files of Company policies, procedures, training, and forms, written or
electronic work product that was authored, developed, edited, reviewed or
received from or on behalf of the Company during period of employment, Company
developed technology, software, or computer programs, process manuals, products,
business and marketing plans and or projections, Company sales and marketing
data, Company technical information, Company strategic plans, Company
financials, vendor affiliations, proprietary information, technical data, trade
secrets, know-how, copyrights, patents, trademarks, intellectual property, and
all documentation related to or including any of the foregoing; and

(v) You agree that, upon the Company’s request and without any payment
therefore, you shall reasonably cooperate with the Company (and be available as
necessary) after the Termination Date in connection with any matters involving
events that occurred during your period of employment with the Company.

(b) You also agree that you will fully and timely comply with all of the
covenants set forth in this subsection (which shall survive your termination of
employment and termination or expiration of this Agreement):

(i) You will fully pay off any outstanding amounts owed to the Company no later
than their applicable due date or within thirty days of your Termination Date
(if no other due date has been previously established);

 

-6-



--------------------------------------------------------------------------------

(ii) Within five (5) days of the Termination Date, you shall return to the
Company all Company property including, but not limited to, computers, cell
phones, pagers, keys, business cards, etc.;

(iii) Within thirty (30) days of the Termination Date, you will submit any
outstanding expense reports to the Company on or prior to the Termination Date;
and

(iv) As of the Termination Date, you will no longer represent that you are an
officer, director or employee of the Company and you will immediately
discontinue using your Company mailing address, telephone, facsimile machines,
voice mail and e-mail;

(c) You agree that you will strictly adhere to and obey all Company rules,
policies, procedures, regulations and guidelines, including but not limited to
those contained in the Company’s employee handbook, as well any others that the
Company may establish including without limitation any policy the Company adopts
on the recoupment of compensation (“Clawback Policy”).

12. Offset. Any severance or other payments or benefits made to you under this
Agreement may be reduced, in the Company’s discretion, by any amounts you owe to
the Company provided that any such offsets do not violate Code Section 409A.

13. Notice. Any notice that the Company is required to or may desire to give you
shall be given by personal delivery, recognized overnight courier service,
email, telecopy or registered or certified mail, return receipt requested,
addressed to you at your address of record with the Company, or at such other
place as you may from time to time designate in writing. Any notice that you are
required or may desire to give to the Company hereunder shall be given by
personal delivery, recognized overnight courier service, email, telecopy or by
registered or certified mail, return receipt requested, addressed to the
Company’s General Counsel at its principal office, or at such other office as
the Company may from time to time designate in writing. The date of actual
delivery of any notice under this Section shall be deemed to be the date of
delivery thereof.

14. Waiver; Severability. No provision of this Agreement may be amended or
waived unless such amendment or waiver is agreed to by you and the Company in
writing and such amendment or waiver expressly references this Section. No
waiver by you or the Company of the breach of any condition or provision of this
Agreement will be deemed a waiver of a similar or dissimilar provision or
condition at the same or any prior or subsequent time. Except as expressly
provided herein to the contrary, failure or delay on the part of either party
hereto to enforce any right, power, or privilege hereunder will not be deemed to
constitute a waiver thereof. In the event any portion of this Agreement is
determined to be invalid or unenforceable for any reason, the remaining portions
shall be unaffected thereby and will remain in full force and effect to the
fullest extent permitted by law.

15. Voluntary Agreement. You acknowledge that you have been advised to review
this Agreement with your own legal counsel and other advisors of your choosing
and that prior to entering into this Agreement, you have had the opportunity to
review this Agreement with your attorney and other advisors and have not asked
(or relied upon) the Company or its counsel to represent you or your counsel in
this matter. You further represent that you have carefully read and understand
the scope and effect of the provisions of this Agreement and that you are fully
aware of the legal and binding effect of this Agreement. This Agreement is
executed voluntarily by you and without any duress or undue influence on the
part or behalf of the Company.

 

-7-



--------------------------------------------------------------------------------

16. Key-Man Insurance. The Company shall have the right to insure your life for
the sole benefit of the Company, in such amounts, and with such terms, as it may
determine. All premiums payable thereon shall be the obligation of the Company.
You shall have no interest in any such policy, but you agree to cooperate with
the Company in taking out such insurance by submitting to physical examinations,
supplying all information required by the insurance company, and executing all
necessary documents, provided that no financial obligation is imposed on you by
any such documents.

 

ACKNOWLEDGED AND AGREED:

 

This second day of October, 2012.

    

 

This second day of October, 2012.

LIFEVANTAGE CORPORATION

     KEY EXECUTIVE

/s/ Douglas C. Robinson

     /s/ Kirby Zenger

BY: Douglas C. Robinson

     Kirby Zenger

TITLE: President and CEO

    

 

-8-



--------------------------------------------------------------------------------

EXHIBIT A

TARGET ANNUAL INCENTIVE

 

Name

   Title        Target Annual Incentive    

    Kirby Zenger    

       Chief Network Officer        50%

 

-9-